Case 20-03190-sgj Doc 46-22 Filed 01/07/21   Entered 01/07/21 11:22:07   Page 1 of 3




                               EXHIBIT V
            Case 20-03190-sgj Doc 46-22 Filed 01/07/21                     Entered 01/07/21 11:22:07   Page 2 of 3

            From: Sarah Goldsmith <SGoldsmith@HighlandCapital.com>
               To: Scott Ellington <SEllington@HighlandCapital.com>
          Subject: FW: Schedule Call
             Date: Tue, 8 Dec 2020 08:32:05 -0600
      Importance: Normal
    Inline-Images: image001.jpg


Please let me know if I need to send anything to Douglas re org chart
Best,

S A R A H B E L L G O L D S M I T H | E X E C U T I V E A S S I S TA N T

O: 972.628.4102 | M: 214.642.3487




From: Douglas Draper
Sent: Tuesday, December 8, 2020 8:14 AM
To: Michael Lynn
Cc: Sarah Goldsmith
Subject: Re: Schedule Call

Please send me the org chart with the list of potential clients.

Sent from my iPhone




 On Dec 7, 2020, at 1:00 PM, Michael Lynn <michael.lynn@bondsellis.com> wrote:



 6:30 is ok.

 Sent from my BlackBerry 10 smartphone.


 From: Sarah Goldsmith

 Sent: Monday, December 7, 2020 12:26 PM

 To: Michael Lynn; ddraper@hellerdraper.com

 Subject: Schedule Call

 Judge Lynn and Douglas,

 I am reaching out on behalf of Scott Ellington to schedule a call tonight. Please let me know if are available
 today (12/07) at 6:30pm CT or 7:00pm CT. Once you confirm your availability, I will circulate a calendar
 invite with a dial-in.
 Best,
           Case 20-03190-sgj Doc 46-22 Filed 01/07/21                                  Entered 01/07/21 11:22:07                       Page 3 of 3
S A R A H B E L L G O L D S M I T H | E X E C U T I V E A S S I S TA N T

300 Crescent Court | Suite 700 | Dallas, Texas 75201

O: 972.628.4102 | F: 972.628.4147


sgoldsmith@highlandcapital.com | www.highlandcapital.com




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided
herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or recommendation, to enter
into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please
immediately delete it.




PRIVILEGE WARNING: The sender or recipient of this message is a member of the legal department at Highland Capital Management. This message and
any attachments hereto may constitute attorney work product or be protected by the attorney-client privilege. Do not disclose this message or any
attachments hereto without prior consent of a member of the legal department at Highland Capital Management.


Due to the current health crisis, the staff of Heller Draper & Horn . LLC will be working remotely and there
may be some delay in responding to your email.

CONFIDENTIALITY NOTICE:
INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND
CONFIDENTIAL USE OF THE RECIPIENT(S) NAMED ABOVE. This message is sent by or on behalf of
an attorney of the law firm Heller, Draper & Horn, L.L.C. and is intended only for the use of the individual
or entity to whom it is addressed. This message contains information and/or attachments that are privileged,
confidential and exempt from disclosure under applicable law. If the reader of this message is not the
intended recipient or is not the employee or agent responsible for delivering this message to the intended
recipient, please do not read, copy, use or disclose this communication to anyone. If you have received this
communication in error, please notify us immediately by reply e-mail or by telephone at 504-299-3300 and
immediately delete this message and all of its attachments.

Circular 230:
Pursuant to federal tax regulations imposed on practitioners who render tax advice ("Circular 230"), we are
required to advise you that any advice contained in this communication regarding federal taxes is not written
or intended to be used, and cannot be used by any person as the basis for avoiding federal tax penalties under
the Internal Revenue Code nor can such advice be used or referred to for the purpose of promoting
marketing or recommending any entity, investment plan or arrangement. Thank You.
